08-6099-ag
         Lin v. Holder
                                                                                         BIA
                                                                                  Bukszpan, IJ
                                                                                A 097 658 304
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 11 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                REENA RAGGI,
10                         Circuit Judges.
11       _______________________________________
12
13       YUN MING LIN,
14                Petitioner,
15
16                           v.                                 08-6099-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., 1 ATTORNEY GENERAL,
19       UNITED STATES DEPARTMENT OF JUSTICE,
20                Respondent.
21       ______________________________________


                         1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Acting Attorney
             General Mark R. Filip as respondent in this case.
 1   FOR PETITIONER:        Lewis Hu, New York, NY.
 2
 3   FOR RESPONDENT:        Tony West, Assistant Attorney
 4                          General, Stephen J. Flynn, Assistant
 5                          Director, Jeffrey R. Meyer,
 6                          Attorney, Office of Immigration
 7                          Litigation, Civil Division, United
 8                          States Department of Justice,
 9                          Washington, DC.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Yun Ming Lin, a native and citizen of China,

16   seeks review of the November 17, 2008 order of the BIA

17   affirming the February 15, 2007 decision of Immigration

18   Judge (“IJ”) Joanna Miller Bukszpan denying his application

19   for asylum, withholding of removal, and relief under the

20   Convention Against Torture (“CAT”).   In re Yun Ming Lin, No.

21   A 097 658 304 (B.I.A. Nov. 17, 2008), aff’g No. A 097 658

22   304 (Immig. Ct. N.Y. City Feb. 15, 2007).   We assume the

23   parties’ familiarity with the underlying facts and

24   procedural history of this case.

25       When the BIA adopts the decision of the IJ and

26   supplements the IJ’s decision, this Court reviews the

27   decision of the IJ as supplemented by the BIA.   See Yan Chen

28   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   We review


                                  2
1    the agency’s factual findings, including adverse credibility

2    determinations, under the substantial evidence standard.

3    8 U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey, 519

4    F.3d 90, 95 (2d Cir. 2008).   We review de novo questions of

5    law and the application of law to undisputed fact.

6    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

7        Lin argues in his brief that the IJ engaged in

8    “improper speculation and conjecture” by failing to give

9    “specific, cogent reasons” for her adverse credibility

10   determination.   Contrary to Lin’s argument, the IJ based her

11   adverse credibility determination on Lin’s “highly

12   implausible” testimony.   Specifically, the IJ found

13   implausible Lin’s testimony that: (1) he did not practice

14   Falun Gong because he was too busy with school and work, but

15   still had time to pass out flyers and encourage others to

16   practice Falun Gong, even though it was illegal to do so;

17   and (2) he participated in a Falun Gong demonstration in New

18   York but did not know where the demonstration was held.       In

19   making a finding that an applicant’s testimony is inherently

20   implausible, an IJ is not required to “explain in      precise

21   detail what made each identified act implausible.”      See

22   Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007).


                                   3
1    Rather, where “the reasons for [the IJ’s] incredulity are

2    evident,” the implausibility finding is supported by

3    substantial evidence.     Id.   Because the IJ provided cogent

4    reasons for her implausibility finding, she met this

5    standard.     We have upheld similar implausibility findings.

6    See, e.g., Ying Li v. Bureau of Citizenship and Immigration

7    Servs., 529 F.3d 79, 82-83 (2d Cir. 2008).

8        Because substantial evidence supports the IJ’s adverse

9    credibility determination, the IJ properly denied Lin’s

10   application for asylum, withholding of removal, and CAT

11   relief.     The persuasiveness of the only evidence that Lin

12   would be persecuted or tortured depended on his credibility.

13   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534

14   F.3d 162, 167 (2d Cir. 2008); Paul v. Gonzales, 444 F.3d

15   148, 156 (2d Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.     Having completed our review, we DISMISS the

18   petitioner's pending motion for a stay of removal as moot.
19
20                                   FOR THE COURT:
21                                   Catherine O’Hagan Wolfe, Clerk
22
23
24                                   By:___________________________




                                      4